     Case 1:19-cv-19107-NLH Document 5 Filed 05/18/20 Page 1 of 3 PageID: 27




              \,




COREY MOORE                                                                  Case No.
                                                                                  ., l:18-cr-00199~NLH-l
                              ,   '{        MAY 18 2020
                                  h
                                  'i

v.
                          .JL ,iTLtt~        0
                                             MT. WALSH CLER~                )' '.,        "'"'"'.''-~"~·~,-•~:""':~-~~,
UNITED STATES OF      AME~1::!S1~.. :::~:dl:U1[ · :.~ ., ,;•.-.. ; ·····,   ·1       R EC E ' VED
        SUPPLEMENT MOTION FOR PURPOS:ES OF "~I-F V. UNITM)1\l;"DA@Ero'l(;\ND A                                                 \·
                                                                                                                                !
                             APPOINTMENT OF 'COUNSEL
                                                                               ..    A'f 8:36
                                                                      1r ;L          wiLLt~i~<r~~w~A~Ls....H_c_LE-R~   ·
                   And now comes defendant Co~ey Moo~~~E?,.~":_ li:iga~or                                 ':,~s~~-~~:1/J..~· ~cl·.incs   th:i.:,,

asking this District Court to allow defendant to amend the current 2255 Motion to

Vacate, Set Aside or Correct Sentence currently before the court to include the

argument of "Rehaif v. United State~" challenging the legality of                                           his conviction

for '922(g)'. Defendant is also requesting Appointment of Counsel' for the limited

purposes of challenging his '922(g)' conviction in light of the Supreme ·Court

ruling in "Rehaif v. United States".



                   This Circuit has made it clear in "United States v. Warren"(3rd.Cir.

2019) that appointmentcof counsel is necessary when presenting this argument as

many defendants will endure complexity and litigation would be much more (ably)

presented by experienced counsel. Defendant notes that he is inexperienced at

litigating law and that he is asking this court to interpret this letter as a

Motion to Supplement for purposes                   of attacking his conviction under '922(g)' in

light of the recent opinion in "Rehaif v. United States"; The interes:ttof justice

requires the appointment of counsel as to grounds for relief premised on'Rehaif'

as there may be potential complex issues of wavier, procedural default and retro-

active application, all pf which would be much more (ably) experienced counsel.

Rule 15 provides that the court should. freely give leave                                   to amend when justice

so requires. Fed.R.Civ.P 15(A)(2).
    Case 1:19-cv-19107-NLH Document 5 Filed 05/18/20 Page 2 of 3 PageID: 28


              Defendant was convicted of the same statutory provision that 'Rehaif'

was convicted of thus making this claim wortµy of addressing. This Motion to

include 'Appointment of Counsel' premised upon the ruling in Rehaif is timely
                                                              l

filed as defendant or;i;gim.a11i2ss Motion is still before the court. See United States

v. Warren (3rd Cir,2019), Reesedv:o;cFuil.oomer(3rd. Cir 1991), Obado v. United States

Fed.Govt (3rd Cir. 2018), Tabon v. Grace (3rd Cir.1993). The Third Circuit also

instructed District Courts   to consider factors that includedfactual and legal

complexity of case. In related context the Third Circuit also instructed District

Courts to consider the restraints placed upon retitioner by h~s comfinement see:

Tabon v. Grace (3rd Cir. 1993). While addressing 'Rehaif'     claim by defendant it

cannot be overlooked that the defendant's conviction under '922(g)' is uow1in

question due to the ruling in 'Rehaif v. United States' based upon the statutory

inte~pretation of the 922(g) statute. The defendant was convicted under 922(g)

for violating the elements required for sustaining such a conviction and the Third

Circuit has concluded that 'Rehaif' has meaningfully changed the Third Circuit        law

with respect to the required elements of a conviction under 922(g).



              At this time the defendant respectfully ask that this Motion to

Supplement be granted and the Appointment of Counsel be issued in light of the

ruling in 'Rehaif v. United States'. Enclosing, In the interest of justice may

this presiding Court of authority honor this Motion.



                                                       Respectfully sub~itted,


                                                     Corey Moore#70988-050
                                                     FCI Mckean
                                                     P.O. Box 8000
                                                     Bradford, Pa 16701
        C O (<._E j
                                            Case 1:19-cv-19107-NLH Document 5 Filed 05/18/20 Page 3 of 3 PageID: 29
                                      (Yl O <.'.) rZ i:=   fO"f   11 osv
                                                                                                                                                    ~        ..


         -F .- c.. _·.T. . '•M"t l~-E A-/0
        f? · 0. · (3 O 'X ioo 0
                                                                                                                                               Ii
                                                                                                                                              '\··~,·
                                                                                                                                                        .
                                                                                                                                                        ,
                                                                                                                                                            ...



      (2, ~AD +o R. 1)· -?-~A-·,. l' ½,l-0 I -

                                                                                                                          AEcr:               --- ·
                                                                                                                           _        t.:   1 veer -
                                                                                                                          - - MAY 1 1 2D20 - -
                                                                                                                          AT 8;30 _
                                                                                                                      ·       w1-    ~-
                                                                                                                                LLIAM T. WALS -M
                                                                                                                                                   ·
                                                                                                                              -    CLER/(_ H




                             .-.- .
                             ·'.




-~ - - ----- -- -~--
  .           '
                       - -                                                              -·   ._
